 GLOVER BOTTLED GAS CORP.137Glover Bottled Gas Corp. and John Berini. Case 29-CA-6989March 20, 1981DECISION AND ORDEROn December 11, 1980, Administrative LawJudge Eleanor MacDonald issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed exceptions and an answeringbrief to Respondent's exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Glover BottledGas Corp., Patchogue, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing her find-ings.' Member Jenkins would provide interest on the backpay award in ac-cordance with his partial dissent in Olympic Medical Corporation, 250NLRB 146 (1980).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives em-ployees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protection255 NLRB No. 11To refrain from the exercise of any or allsuch activities.WE WILL NOT suspend our employees forrefusing to cross a lawful picket line estab-lished at Glover Bottled Gas Corp. by em-ployees of Suburban Corporation representedby Local 282, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America.WE WILL NOT discharge, nor threaten todischarge, our employees for refusing to crossa lawful picket line established at Glover Bot-tled Gas Corp. by employees of SuburbanCorporation represented by Local 282.WE WILL NOT interfere with our em-ployees's access to Board processes by threat-ening employees with reprisals for filing unfairlabor practice charges with the Board.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteed inSection 7 of the National Labor Relations Act.WE WILL expunge the suspensions from therecords of those employees unlawfully sus-pended for refusing to cross the lawful picketline established at Glover Bottled Gas Corp.by employees of Suburban Corporation repre-sented by Local 282.WE WILL also restore these employees tothe status they would otherwise have occu-pied.WE WILL offer immediate and full reinstate-ment to John Berini to his former position ofemployment, dismissing if necessary anyonewho may have been hired to perform thework that he was doing on the date that hewas terminated, or, if his former position doesnot exist, to a substantially equivalent position,without prejudice to his seniority or otherrights and privileges previously enjoyed, andmake him whole for any loss of pay he mayhave suffered as a result of our discrimination.Interest will be paid on these amounts.GLOVER BOTTLED GAS CORP.DECISIONSTATEMENT OF THE CASEELEANOR MACDONALD, Administrative Law Judge:This case was heard in Brooklyn, New York, on Febru-ary 25 and 26, 1980. The complaint based on a chargefiled by John Berini issued on March 30, 1979, allegingthat Respondent, Glover Bottled Gas Corp., violatedSection 8(a)(1), (3), and (4) of the National Labor Rela-tions Act, as amended, by certain actions including: Sus-GLOVER BO'ITLED GAS CORP. 137 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDpension of employees who refused to cross a picket lineand engaged in a strike; threats to employees for refusingto cross a picket line; discharge of a John Berini and re-fusal to pay his wages for refusing to cross the picketline, and because he was not a member of the union; andthreats and reprisals against John Berini for filingcharges and giving testimony under the Act.Respondent's answer denies the allegations of unlawfulconduct and alleges that the picket line was illegal, thatthe collective-bargaining agreement required the employ-ees to refrain from striking, and that the employee wasdischarged during his probationary period.Upon the entire record, including my observations ofthe demeanor of the witnesses and after due considera-tion of the brief filed by Respondent, I make the follow-ing:FINDINGS OF FACTI. JURISDICTIONRespondent Glover Bottled Gas Corp., a New Yorkcorporation, is engaged in the sale and distribution ofpropane gas and related products at Patchogue, NewYork, where it annually derives gross revenues in excessof $500,000 from its operations and annually purchasesgoods and materials valued in excess of $50,000 whichare delivered to its plant in interstate commerce directlyfrom other States. Respondent admits, and I find, that itis an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that Local 282,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labor orga-nization within the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Picketing and the Suspension of EmployeesJohn P. Russell, vice president of Respondent GloverBottled Gas Corp. (hereafter called Glover) testifiedabout the events relating to the picketing at the Gloverpremises.' Russell testified that the employees of theSuburban Corporation, a company unrelated to Glover,but engaged in the same type of business, commenced astrike in November 1978. Suburban employees are repre-sented by Local 282, IBT (hereafter called the Union),the labor organization which is also the representative ofGlover's employees. The two bargaining units are, ofcourse, separate and distinct. The Glover bargaining unitconsists of drivers, platform men, and servicemen. ByDecember 1978, many of Suburban's customers wererunning out of gas, and the New York State attorneygeneral and certain local government agencies attemptedto secure deliveries for hardship cases from Glover aswell as from other sources. In addition, some Suburbancustomers contacted Glover directly. It is not stated inthe record whether Suburban itself referred customers toGlover. Russell testified that by law Glover could onlymake refill deliveries to tanks it owned, and as a resultGlover supplied gas to the Suburban customers inI Russell is also president of the Propane Company of America, theparent company of Glover Bottled Gas.Glover gas tanks. However, when Glover's supply oftanks ran out, Glover bought empty tanks from Subur-ban. Russell stated that the purchase was also convenientin that it permitted Glover to avoid having to disconnectempty Suburban tanks from the locations where they hadbeen installed by Suburban; instead, Glover could makedeliveries to the tanks it had newly acquired from Subur-ban.Russell testified that Glover drivers who had beenmaking emergency deliveries to Suburban customerswith union approval were hesitant to continue these de-liveries. As a result, and in order to satisfy union ques-tions apparently directed to the nature of the relationshipbetween Glover and Suburban, copies of the bill of salefor the Suburban tanks were given to Union Shop Ste-ward Richard Cleary sometime in mid-January 1979.Russell testified that Suburban employees began picket-ing the Glover premises on January 23, 1979, and thatcopies of the bill of sale were given to the Union 5 or 10days before the pickets appeared.For reasons which will be apparent from the discus-sion below, the employees of Glover and their union of-ficials were not convinced that the contract betweenGlover and Suburban had any legal effect. Both ShopStewards Cleary and Ralph Kendrick believed that thepicket line at Glover was "legal" because Glover wassupplying Suburban customers while Suburban employ-ees were on strike.A copy of the sales contract was admitted into evi-dence. The contract is dated December 26, 1978, and thetestimony establishes that it was signed about January 15,1979. The contract provides, inter alia, that for a consid-eration of $1 Suburban shall sell certain assets to NewYork Propane for a purchase price to be "determinedwithin one year following execution of this Agreement."The assets, listed on Schedule A, are the names and ad-dresses of both individuals and various types of business-es which formerly purchased gas from Suburban. Russelltestified that the -year waiting period had been designedto permit agreement on the actual value of Suburban'sold tanks. However, after the picketing began at Re-spondent's premises on January 23, 1979, Glover wishedto protect itself from being considered an ally of Subur-ban, and it agreed on a purchase price of $117,000 whichRussell stated was paid on January 31 or February 1,1979. Russell expressed his resentment at having to payan inflated price for the Suburban tanks as a result of thefact that he was negotiating with undue haste. He testi-fied that the price was "forced upon us by the picketaction."Furthermore, as executed, and as given to Respond-ent's employees in mid-January 1979, the contract con-tained the following paragraph 3:3. Seller [Suburban] shall re-purchase said assetsfrom Buyer [New York Propane] at a time of Sell-er's choosing during twelve month period followingthe execution of this Agreement, at a total purchaseprice equal to that paid by Buyer pursuant to thisAgreement, and Buyer shall deliver to Seller at thetime said option is exercised a Bill of Sale in theform attached hereto as Exhibit C. Buyer shall be GLOVER BOTTLED GAS CORP.139under no obligation to pay Seller for said assetsuntil such time as Seller elects to re-purchase same.Russell testified that this paragraph was deleted by Sub-urban and New York Propane on January 25, 1979, anda rider was attached to the contract providing that:Suburban has sold to Propane assets required toservice approximately 464 of Suburban's customers...The sale of those assets is a final one. ..Sub-urban will not either during the period of the strikeor at any time thereafter repurchase those assets orreacquire customers ...Russell testified that the intent of paragraph 3 hadbeen to permit Suburban to repurchase some steel tanksbut not to repurchase customer accounts nor the steeltanks located on customer premises. It does not appearon the record whether Glover informed the Union of thedeletion of paragraph 3 or of the existence of the Janu-ary 25 rider. However, the picket line continued at theGlover premises on January 25 and was not withdrawnuntil February 2, 1979. The Glover employees returnedto work on February 3, 1979.The General Counsel's witnesses testified about thepicketing at Respondent's premises and their testimony issubstantially to the same effect.Describing the events relating to the refusal of themen to cross the picket line, John Berini stated that hereported for work on January 22, 1979, and saw picketsin front of Respondent's premises. (Actually, the evi-dence shows that the pickets appeared on January 23.)He testified that he learned that employees of SuburbanPropane Company "were picketing against Glover Bot-tled Gas for pumping their tanks unlawful." The Gloveremployees entered the plant and punched their time-clocks, but did not start work or take out any trucks.When they did not commence work, Manager WesleyNott inquired as to their intentions. After about 1-1/2hours, Shop Steward Cleary arrived. He informed themen that the pickets had a "legal picket line" to protestthe fact that Glover had been pumping Suburban gastanks.Berini testified that the "union men" decided not tocross the picket line.2Berini stated that, upon learningthat the men refused to cross the picket line, Nott saidthat they should punch out because "Mr. Vogel will notpay them for the day" (Sherman Vogel is the secretaryof Glover Bottled Gas and chairman of the board of itsparent corporation, the Propane Corporation of Amer-ica.) Cleary testified that, after ascertaining that the menwould not cross, Nott told them to punch out and gohome.2 Berini was not a member of the Union. Pursuant to sec. 5 of the col-lective-bargaining agreement, new employees are required to join theUnion 30 days after hiring and the Union may demand the discharge ofan employee who has not become a member after 60 days of employ-ment. The testimony shows that, in practice, employees are only expect.ed to join the Union 60 days after being hired. Sec. 4 of the contractprovides that employees are not placed on the seniority list until 60 daysfollowing their employment. Thus, Berini was a probationary employeefrom his hiring on December 23, 1978, until his discharge, describedbelow.Berini did not cross the picket line because "when I goback to work I have to work with union men." Clearytold the men to report to work every day and Berini didso, but he did not punch in nor did he work because ofthe picket line. Berini states that he did not cross thepicket line because it was a "legal picket line" and be-cause he decided to follow the lead of the union men.Shop Steward Kendrick testified that the Union didnot tell him not to cross the picket line but that he madethis decision for himself. Kendrick maintained that hisreasons for not working were the presence of the picketline, his belief that his refusal was sanctioned by the con-tract, and also fear of possible bodily harm.The record is uncontroverted that on January 24,1979, the second day of the strike, Shop Steward Clearywas called by Manager Nott to the phone in the Gloveroffice. Vogel was on the other end of the line and he andCleary had a conversation. Then, Shop Steward Ken-drick was called into the office and Vogel spoke to himwhile Nott and Cleary listened on extension phones.Vogel had substantially the same conversation with Ken-drick that he had just conducted with Cleary. The testi-mony shows that Vogel began by asking why the menwould not work and why they would not cross thepicket line. Kendrick replied that he feared for bodilyharm." At this point Vogel inquired as to Kendrick'smilitary service and asked: "You wouldn't be afraid togo to war ...why won't you cross the picket line?"Kendrick then referred to his rights under section 14 ofthe collective-bargaining agreement.sVogel repeated hisrequest that Kendrick cross the picket line, and then hesaid, "If you won't cross the picket line then you're sus-pended."4After Kendrick got off the line, Cleary stayed on theextension phone while Vogel spoke in the same vein toother employees successively, including Steve Nott,Dave Warfield, John Hanson, and Richard Dean.Berini testified that payday was every Friday. On theFriday after the picketing started, January 26, the pay-checks were delayed, and the employees were told thatthey could get their checks providing they spoke toVogel. Berini and "half the shop" went over to the driv-er's roomsabout 5 p.m. where Vogel spoke to the menin the presence of Shop Steward Kendrick. Berini testi-fied that, after some discussion, Vogel stated: "Any manthat does not stick behind me and my company, I don'twant no part of him, I'll let them go." Berini askedVogel whether he would fire a nonunion man who didnot cross the picket line, and Vogel replied, "you take itas it is."6Berini further testified that, on Wednesdayduring the strike, Zenni told him, "you know you're thes Sec. 14 provides: "The Employer shall not discharge or suspend em-ployees for refusing to deliver freight to, or pick up freight from a placeof business at which a strike is being conducted, or refusing to cross apicket line." Sec. 12, entitled "Strikes, lockouts, arbitrations and griev-ances," provides in subsec. (a) that "There shall be no strikes or lockoutsduring the term of this agreement,"4 The transcript erroneously gives a phonetic rendition to this phraseand transcribes it as "then just prevent it." However, it is clear from thequestions that follow this answer that Vogel referred to "suspended" andnot "prevent it," and my recollection of the testimony supports this view.5 A location used for certain clerical work.8 Vogel did not testify in this proceeding.OLOVER BOTTLED GAS CORP. 139 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly nonunion man that is not crossing the picket line;you know you can lose your job."Cleary and Kendrick both testified that Vogel calledthem after the picketing had been going on for I weekand informed them that the suspensions were lifted. Themen went to the plant the next day, but they did notcross the picket line. However, Russell testified that infact at 6:30 or 7 p.m. on January 23, 1979, the suspensionwas lifted. Every morning thereafter the suspension wasreimposed when the employees did not return to work,and every evening the suspension was lifted. There is notestimony that the employees were told that the suspen-sion was lifted until the second week of the picketing,and the daily suspensions continued until the end of thestrike.B. The Discharge of John BeriniBerini testified that he was hired by Respondent onDecember 23, 1978, as a truckdriver. Berini testified thathis supervisor was Jean Zenni (Frenchie), the servicemanager of Respondent. According to Berini he washired at $4 per hour and after I week he was given araise to $4.25 per hour because, Zenni said, he was doing"good work." Berini testified that the only negative oc-currence with respect to his work record at Glover wasan occasion when Zenni asked him to work on the plat-form where the gas tanks were filled. Berini refused towork on the platform because he considered the condi-tion of the facility dangerous and because it was nottruckdriver's work, so Zenni gave him a truck and senthim out as an installation man. One day after the strikeended, Berini testified, Zenni praised the large number ofstops Berini made on a certain route.On Monday, February 5, 1979, Berini testified, Zennicalled him into his office and informed Berini he wasbeing laid off for lack of work. When Berini insisted thatother men hired after him were not being let go, Zennisaid: "I told you this was going to happen, you shouldhave crossed the picket line and you didn't ...but Iwill try to talk to Mr. Vogel." Berini thereupon left theoffice and, seeing Kendrick, asked for his help. The twomen went into the office and, when Kendrick pointedout to Zenni that less senior men were not being laid off,Zenni said: "It came down from Mr. Vogel ...." Fol-lowing this conversation, Berini and Cleary met withZenni and had a substantially similar conversation duringwhich Zenni stated that, in his opinion, Berini was agood worker.Cleary's and Kendrick's testimony confirms Berini'sversion of this conversation with Zenni. Both stated that,when they asked if Berini were being fired for refusingto cross the picket line, Zenni replied: "Off the record,yes." Zenni stated that Vogel wanted Berini fired andthat, although Berini did good work, there was nothinghe could do about it.Berini testified that he was not paid in due course fol-lowing his discharge. The record establishes clearly thatRespondent's employees are paid every Friday on a 1-week pay lag basis; that is, pay received on each Fridayis for week ending the preceding Friday. Berini acknowl-edged on cross-examination that he understood this to bethe case, but he was obviously confused as to the work-ings of the system.A careful reading of Berini's testimony convinces methat the facts are as follows: As of Monday, February 5,he was owed a total of 3 days' pay, including theMonday worked before the picketing began (January 22,1979), and the Saturday and Monday following the re-sumption of work after the picketing ceased (February 3and 5, 1979). Berini returned to Glover for his paycheck,and he was told it was not there. He again returned forhis pay the day after he filed his charge dated February7, 1979, with the Board. Vogel was there and, whenBerini told Vogel that he had filed charges with theBoard, Vogel stated: "you can take your NLRB, you cantake all your judges, all your lawyers and you can stickthem you know where ...you're a wise guy." Berinirepeated his request for his pay to which Vogel respond-ed: "you're not getting your pay." Berini returned andwas paid on Friday, February 9, for the I day's pay duehim for the week ending January 26, 1979. On thatFriday, Vogel said to Berini that he "would be lookingfor a job or ...would need a reference some day, andhe would get even with [Berini]." Berini testified that"he did, he stopped my unemployment."7Finally, onWednesday, February 14, 1979, at Berini's insistence,Berini was paid for the 2 days still owed to him. It isclear from the record that this was 2 days earlier thanthe normal Friday payday on February 16, and, in fact,the money was taken out of petty cash as an accommo-dation. As to this payment, the facts do not show thatBerini was paid later than usual or that his pay was with-held.Jean Zenni, service manager of Respondent, testifiedthat he had hired Berini as an installation helper. Zennistated that two experienced installation men had workedwith Berini but had asked Zenni not to assign Berini tothem anymore because of a "mental state where he flewoff the handle." Zenni then assigned Berini to the plat-form, and after a few days he received complaints fromthe men on the platform relating to Berini "cursing allthe time and complaining about doing work and refusingto put in overtime." After this, Zenni testified, he as-signed Berini to cylinder deliveries and "I had no prob-lem except that his delivery average was not too high."Zenni stated that Berini was hired at the rate of $4.25per hour and that he was never given a raise prior to hisdischarge.Zenni testified that he terminated Berini because "hewasn't qualified at all," and he had not become suffi-ciently proficient during his probationary period. Zennistated that Vogel did not instruct him to fire Berini. Hetestified that he told both Kendrick and Cleary that hehad no choice but to terminate Berini because he was ap-proaching the end of his probationary period "and Iknew that by the time he joined the Union, I would haveno choice than to keep him on the force."I Berini expressed his suspicion that Vogel interfered with his collec-tion of unemployment benefits but there is no record evidence that suchwas the case or that Berini did not receive benefits to which he was enti-tled. GLOVER BOTTLED GAS CORP.141Zenni stated that another probationary employee,Stanley Wenetta, who had not crossed the picket lineafter the second day was not discharged and is still em-ployed by Respondent. Other testimony shows that someother probationers did cross the picket line and workedin the yard; they were not terminated.On cross-examination, Zenni was questioned concern-ing James Brown, an employee with a low delivery aver-age. Brown is a longtime employee, and Zenni admittedthat he was not a satisfactory employee although he hadnot been discharged. However, Zenni stated that he andthe Union had tried to improve Brown's performanceand that Brown had been issued a warning slip in 1980.Further, Zenni stated that Brown differed from Berini inthat he is "very calm ... quiet ...and reliable."C. Positions of the PartiesThe General Counsel maintains that the sales contractbetween Respondent and Suburban is a document ofconvenience and not an arm's-length contract. Thesigned document contains no purchase price, and thesum finally agreed upon was not paid until sometime be-tween January 31 and February 2, 1980. Further, the re-purchase clause was not deleted until January 25. TheGeneral Counsel concludes that Respondent was doingstruck work within the meaning of Warehouse, MailOrder, Office, Technical and Professional Employees Union,Local 743 (MacMillan Science Co., Inc.), 231 NLRB 1332(1977), and Local 804, Delivery and Warehouse Employees,International Brotherhood of Teamsters, Chauffeurs. Ware-housemen and Helpers of America (B. F Goodrich Compa-ny), 199 NLRB 1167 (1972). The General Counsel arguesthat Respondent abandoned its neutral status and that therefusal of the employees to cross the picket line waslawful activity protected by the Act and by section 14 ofthe collective-bargaining agreement; therefore the em-ployees were unlawfully suspended for refusing to crossthe picket line in violation of Section 8(a)(3) of the Act.The General Counsel points out that Vogel did nottestify at the hearing, and that the testimony relating toVogel's threats is unrebutted in the record. Further, theGeneral Counsel asserts that Zenni did not deny threat-ening Berini with discharge if he refused to cross thepicket line.The General Counsel asserts that Respondent's March5, 1979, letter to the Board contains an admission thatBerini's refusal to cross the picket line led to his dis-charge and that the letter does not mention any unsatis-factory work performance by Berini. The General Coun-sel concludes that but for Berini's union activities hewould still be employed at Glover Bottled Gas and thatBerini's discharge was in violation of Section 8(a)(3) ofthe Act, citing Charles Edwin Laffey, d/b/a ConsolidatedServices, 223 NLRB 845 (1976). The General Counselalso asserts that Berini was fired because he was not amember of the Union.Finally, the General Counsel contends that Vogel'sthreat to give Berini unfavorable references was a viola-tion of Section 8(a)(4) of the Act.Respondent's position is that Berini was discharged forcause and not for exercising his rights under the Act. Re-spondent cites Zenni's testimony that Berini was a poorworker and that this led to his discharge. Further, Re-spondent urges that Zenni's testimony effectively rebutsany allegation that Vogel threatened employees for exer-cising their rights. Respondent emphasizes that there wasno testimony by any witness that Vogel had orderedBerini terminated for his failure to cross the picket line.Respondent contends that the evidence shows thatprobationary employees are very often discharged priorto the date when the contract would give them perma-nent status. Respondent points to testimony that twoother probationary employees who refused to cross thepicket line were not discharged and are still employed byRespondent.Respondent asserts that the General Counsel did notprove that Respondent's employees were on strike. Fur-ther, Respondent argues that Respondent's employees re-fused to cross the picket line for reasons unrelated toconcerted activities, that is, that Cleary would not crossbecause he never crossed any picket line and Kendrickdid not cross out of concern for his physical safety. Re-spondent asserts that the employees' refusal to cross thepicket line is therefore unprotected activity under Red-wing Carriers Inc., 132 NLRB 982 (1961).sRespondent argues that the collective-bargainingagreement prohibits strikes and does not protect employ-ees in their refusal to cross a picket line unless the picketline is established away from Respondent's place of busi-ness. Respondent cites N.L.R.B. v. Rockaway NewsSupply Company, 345 U.S. 71 (1953), in support of itscontention that where a valid contract compels employ-ees to cross a picket line it is not unlawful to dischargean employee for refusing to cross.Respondent asserts that the refusal to cross a picketline was not sanctioned by the Union and was thereforean illegal wildcat strike. Respondent concludes that itwas thus entitled to discharge those employees who didnot work, including Berini, citing N.L.R.B. v. SunbeamElectric Manufacturing Co., 133 F.2d 856 (7th Cir. 1963);Harnischfeger Corporation v. N.L.R.B., 207 F.2d 575 (7thCir. 1953); N.L.R.B. v. Draper Corporation, 145 F.2d 199(4th Cir. 1944).9Respondent states that the picket line was secondary innature and violated Section 8(b)(4) of the Act as its pur-pose "was an attempt to force Glover from doing busi-ness with another." Respondent also states that the pur-pose of the picketing was unclear and alleges that thesigns carried on the picket line were misleading and didnot clearly indicate the nature of the dispute. Respondenturges that the picketing was therefore illegal since it"gave the false impression that a labor dispute existedwhere Glover's employees were not on strike, and whereGlover had a bona fide agreement with a union."I note that a reading of that decision shows that the Board explicitlydid not rule on the Trial Examiner's finding that refusal to cross thepicket line for fear of violence was unprotected conduct. The Trial Ex-aminer had relied on Redwing Carriers. Inc.. and Rockana Carriers, Inc..130 NLRB 1208 (1961), which decision was reconsidered and modified inRedwing Carriers, Inc.., and Rockana Carriers. Inc., 137 NLRB 1545(1962). Therefore, I shall not discuss the case cited by Respondent as itcan in no way be considered to represent the Board's view of the law9 I will not discuss these cases further since they are totally inapplica-ble to the facts of this case.GLOVER BOiTLED GAS CORP. 141 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent urges that it was not an ally of Suburban.It alleges that "Glover employees made occasional emer-gency drops of fuel into Suburban tanks of people whowere certified by the Attorney General to be hardshipcases without gas to heat their homes and cook theirfood during the winter of 1979," and that but for makingthese attorney general/union-approved hardship deliv-eries, Glover would not have lost its neutral status. Re-spondent's brief contends that, aside from certified hard-ship cases, Glover refused to fill tanks owned by Subur-ban and instead supplied its own tanks to new customersuntil it had exhausted its supply. Once Glover had nomore tanks on hand, Glover sought to purchase those ofSuburban's tanks located on customer premises. Re-spondent's brief asserts that these 464 tanks were repre-sented by the customer names and addresses listed in thebill of sale dated December 1978, between Glover andSuburban. The brief argues that all the terms of the con-tract were clear except for the final purchase pricewhich could not be determined until an inventory of theconditions of the tanks. Respondent asserts that Glovertook title to the tanks immediately and assumed insur-ance coverage. The brief asserts that the setting of thefinal purchase price and the closing of the deal with Sub-urban occurred prior to the commencement of the pick-eting.'0With respect to the repurchase clause, Respond-ent argues that it was never intended for Suburban to re-purchase customers, only that it repurchase an equivalentvalue of steel tanks.Concerning the suspension of employees for failing tocross the picket line Respondent argues that it waslawful and that it was lifted every evening and reim-posed every morning. Respondent states that it was theUnion's duty to inform members concerning this actionof the employer.Discussion and ConclusionsThe sequence of events testified to by Russell showsthat Respondent Glover was indeed an ally of Suburban.It is clear that in December 1978 Glover was makingdeliveries to Suburban customers both at their requestand at the request of the state attorney general. Gloverdrivers and Suburban employees were aware of this situ-ation and acquiesced in it, although Glover drivers ex-pressed concern about doing struck work. As time pro-gressed, Glover anticipated running out of its stock oftanks and it needed a source to supply the growingnumber of Suburban customers. Under existing safetyand insurance regulations, Glover could not fill tanks itdid not own. For these reasons, Glover decided to taketitle to the Suburban tanks located on the premises ofSuburban customers. It should be noted that the list ofthese customers which was eventually compiled for in-clusion in the sales contract contained names of manybusiness establishments as well as private customers.The contract was dated December 26, 1978; it wassigned about January 15, 1979. As noted above, it con-tained no purchase price, the consideration was stated to'o However, the record shows otherwise. Russell testified that theclosing at a price of $117,000 was "forced upon us by the picket action"and that the payment took place "just prior to the pickets disappearing."be S1, and it contained the repurchase clause set forthabove. Russell's testimony as to the true meaning of therepurchase clause notwithstanding, the language is clearthat Suburban could repurchase the same tanks as werelisted in the contract for the same amount that Gloverhad agreed to pay for the tanks, and that Glover did nothave to pay Suburban any part of the (undetermined)purchase price until Suburban should decide to repur-chase the tanks. In short, no money need ever changehands.About 5 or 10 days before the Suburban pickets ap-peared (approximately January 13-18, 1979), Respondentgave copies of this contract to Shop Steward Cleary.The Union was apparently not convinced that this wasan arm's-length contract and that Glover was not anyally of Suburban seeking to mask its relationship with asham contract, for the pickets appeared at Glover onJanuary 23, 1979.I am similarly unconvinced. The contract as signed onJanuary 15 was not a contract. The stated $1 considera-tion, the failure to state any purchase price, the lack of arequirement that the amount of the purchase price everbe paid, and the existence of the so-called repurchaseclause convince me that no true contract existed. Thus,Glover was doing Suburban's struck work and was fill-ing tanks for the benefit of Suburban.On January 25, after the pickets had been at Respond-ent's premises for 2 days, the repurchase clause was de-leted. However, this did not cure the lack of an arm's-length contract between Glover and Suburban. Therewas still no set purchase price and no requirement thatGlover pay anything to Suburban for the "purchase" ofSuburban tanks. To all intents and purposes, Suburbanstill owned the tanks that Glover wished its drivers toservice by crossing the picket line.Russell testified that, because of the Glover employees'refusal to cross the picket line, Glover was rushed intoagreeing to a purchase price of $117,000 for the Subur-ban tanks. Although he could not recall when the pur-chase price was agreed upon and the purchase pricepaid, Russell stated it was just before the pickets wereremoved. Thus, I find that once a true arm's-length pur-chase was consummated, the pickets were withdrawnand the employees returned to work.Based on the foregoing analysis, I find that during thepicketing at the Employer's premises, from January 23 toFebruary 2, 1979, Glover was filling gas tanks that ineffect still belonged to Suburban. This work would havebeen performed by Suburban employees had they notbeen on strike, and performance of the work by Gloverbenefitted Suburban because its customers otherwisewould have had to sever their relationship with Subur-ban and enter into new, arm's-length contracts withother suppliers. Therefore, Glover had lost its neutralityby performing struck work and allying itself with Subur-ban, and it could lawfully be picketed by Suburban em-ployees.t It follows that the Glover employees had a" Graphic Arts International Union (G.A.I U). Local No. 277 (S & MRotogravure Service, Inc.), 219 NLRB 1053, 1054-55 (1975), review deniedKable Printing Company v. N.L.R.B., 540 F.2d 1304 (7th Cir. 1976);Continued GLOVER BOTTrLED GAS CORP.143right protected by Section 7 of the Act to honor thepicket line and refuse to work, and that interference withor restraint and coercion of this right or discriminationbased upon its exercise is a violation of Section 8(aX)(1)and (3) of the Act.'2Moreover, contrary to Respond-ent's contentions, the collective-bargaining agreementdoes not waive the right of the employees to refuse tocross the picket line and engage in a sympathy strike. Itis well established that this right may be waived, butsuch waiver must be clear and unmistakable.'3In thiscase, the general language of section 12 of the contractthat there shall be no strikes or lockouts is qualified bysection 14 which specifically preserves the employees'right, inter alia, to refuse to cross a picket line. The clearand unambiguous contract language (quoted above at fn.3) conclusively refutes Respondent's contention that thecollective-bargaining agreement waives the employees'rights not to cross a picket line established at their ownplace of employment. Therefore, N.LR.B. v. RockawayNews Supply Co., supra, is distinguishable on the facts anddoes not apply to the instant case in the manner contend-ed by Respondent. 14It is undisputed that, beginning on the second day ofthe picketing, the employees were suspended for refusingto cross the picket line. It is of no moment whether thesuspensions were lifted and reimposed every day as con-tended by Respondent. The imposition of discipline fromJanuary 24 to February 2, 1979, for refusing to cross thepicket line was a violation of Section 8(a)(1) and (3) ofthe Act. Amcar Division, ACF Industries, Inc., supra;Gary-Hobart Water Corporation, supra.Berini was the chief witness as to the alleged threatsmade by Vogel; therefore, his credibility is a major issuein this case.Berini's interpretation of some of the events he testi-fied to was shown to be incorrect. First, Berini testifiedthat, as a retaliation for refusing to cross the picket lineand for filing charges with the Board, Respondent with-held his final paycheck. Although Berini stated that hethought he should have been paid all money owed himon the day of his discharge, there was no evidence thatRespondent customarily paid discharged employees onthe date of their discharge contrary to the usual methodof Friday payment described above. The evidence showsthat Berini was paid on the Friday after his discharge forthe I day worked before the strike. This was the firstpayday after the discharge, and I do not find that it wasunlawful to expect him to wait until the usual payday forhis wages. I note that the General Counsel advanced nocontention that Berini should have been paid during thestrike on Friday, February 2, and that failure to payBlackhawk Engraving Co. v. N.LR.B., 540 F.2d 1296 (7th Cir. 1976), affg.Mount Morris Graphic Arts International Union Local No. 91-P (Black-hawk Engraving Co.), 219 NLRB 1030 (1975).12 Gary-Hobart Water Corporation, 210 NLRB 742 (1974), enfd. 511F.2d 284 (7th Cir. 1975), cert. denied 423 U.S. 925.'3 Amcar Division. ACF Industries. Incorporated, 247 NLRB 1056(1980), and the numerous cases cited therein.14 Manifestly, the dispute between Suburban and its employees was notarbitrable under the contract between the Union and Respondent. There-fore, no implied promise to refrain from sympathy strikes may be readinto the contract. Buffalo Forge Co. v. United Steelworkers of America, 428U.S. 397 (1976).Berini on that day constitutes a violation of the Act. Fur-ther, at Berini's insistence, his final 2 days' pay was givento him 2 days earlier than would have been normalunder established pay procedures. Berini also stated hisbelief that Vogel retaliated by interfering in some waywith his collection of unemployment compensation.Again, there was no evidence to support this assertion,and the General Counsel did not show that unemploy-ment compensation was denied Berini for any reason.Based on this discussion, I do not find that Respondentviolated the Act by withholding Berini's pay or by retali-ating in connection with unemployment compensation.As to the threat to give Berini a bad reference, itshould be noted that this statement was allegedly made aday after Berini informed Vogel that he had filed acharge with the Board. From his testimony and his de-meanor, it is clear that Berini believed that Vogel har-bored ill feelings toward him for refusing to cross thepicket line. It seems that Berini would readily believethat Vogel was capable of almost any form of retaliationagainst him. Although I believe that Berini was not themost accurate of witnesses, I do not believe that hewould fabricate a story out of whole cloth. Thus, Icredit Berini's testimony that Vogel mentioned thatBerini would need a reference I day and that Vogelwould "get even." It may be that, if Vogel had testified,he could have given a different meaning to his state-ments by explaining the context in which they weremade or by giving a more exact rendition. In the absenceof any denial or other testimony by Vogel, and in viewof my belief that although Berini might give an inaccu-rate interpretation to a statement he would not invent al-legations, I find that Vogel did threaten to give Berini anunfavorable reference in retaliation for filing chargeswith the Board and that Respondent thus violated Sec-tion 8(a)(1) of the Act by interfering with an employee'sfreedom to avail himself of Board processes. SunbeamCorporation (Dumas Division), 211 NLRB 676, 677 (1974).However, the conduct did not amount to discriminationthat would violate Section 8(a)(4). Ibid.With respect to Vogel's statements made at the em-ployee meeting that he would let go any employee whodid not cross the picket line, I also find no basis for dis-crediting Berini's testimony. Berini testified that he hadasked Vogel a question about probationary employees atthis meeting and his recollection seemed clear and specif-ic. In the absence of any denial by Vogel that he madethe threat, I find that Vogel threatened to discharge anyemployees who did not cross the picket line in violationof Section 8(a)(1) of the Act.Finally, I must consider Berini's testimony that Zennialso threatened him with discharge if he did not crossthe picket line and perform his work. Again, Berini'smemory of this occasion seemed clear, and Zenni, whotestified at great length, did not deny having made thestatements attributed to him. Therefore, I find that Zennithreatened Berini with discharge for refusing to cross thepicket line in violation of 8(a)(1) of the Act.Zenni testified that he made the decision to dischargeBerini because he was not qualified. However, Zennialso stated that after Berini was assigned the job of deli-GLOVER BOTTLED GAS CORP. 143 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDvering cylinders he had "no problem" except that Be-rini's delivery average was "not too high." The recordshows that Berini's average was no lower than that ofJames Brown, an employee who has not been dis-charged. Further, the record does not show that Zennimade any efforts to improve Berini's delivery average orthat he warned him that it was low enough to endangerhis job. Thus, I do not credit Zenni's testimony thatBerini was fired for his poor work performance and thatthe refusal to cross the picket line was not the reason fordischarge.Although Respondent alleged that other probationaryemployees who did not cross the picket line were notfired, I do not find this significant in view of all the cir-cumstances herein. First, there was some testimony thatthese employees had worked part of the time during thepicketing or had worked in the yard even though theydid not take trucks out. Further, there is uncontrovertedtestimony that Zenni told Berini that he was the onlyprobationer not working and that he might be fired. Icredit the testimony of Kendrick, Cleary, and Berini tothe effect that Zenni admitted to them that he had beendirected by Vogel to fire Berini because Berini refused tocross the picket line. I do not credit Zenni's denials onthis score in view of Zenni's prior threats to Berini.Based on the uncontroverted testimony concerningthreats made by Zenni and Vogel, I find that Berini's re-fusal to cross the picket line was the motivating factor inthe decision to discharge him. Further, based on my dis-cussion of Respondent's defense that Berini was fired forpoor work performance, I find that this assertion is asham and that Berini would not have been fired if he hadnot refused to cross the picket line. Therefore, I con-clude that Respondent violated Section 8(a)(3) and (1) ofthe Act by discharging Berini. See Wright Line, a Divi-sion of Wright Line, Inc., 251 NLRB 146 (1980).Finally, I turn to the letter of March 5, 1979, whichcounsel for Respondent addressed to a Board agent inconnection with the Board's investigation of the instantcase. The letter sets forth Respondent's view of the factsleading to Berini's termination. It states, in substance,that Berini was terminated during his 60-day "trialperiod" and before he had joined the Union,'5and as-serts that Berini was terminated rather than being con-verted into a permanent employee because he "did notadequately fit the job." The letter infelicitously equatesprobationary status with lack of union membership. Asdescribed above, upon successful completion of the 60-day trial period, employees are placed on the senioritylist and at the same time they are subject to the union-security clause of the contract. According to the testimo-ny, after 60 days employees can no longer be dischargedat will but are afforded the "just cause" protection of thecontract enforceable through a grievance-and-arbitrationprovision. The parties refer to the attainment of this con-15 The letter contains some typographical errors, including a sentencewhich reads, "If the employer refused to retain the employee after thetrial period, then the employee becomes a member of Local 282." Thissentence is an obvious reference to the union-security clause of the col-lective-bargaining agreement and it should be read as follows: "If the em-ployer retains the employee after the trial period, then the employee be-comes a member of Local 282"tractual protection as "being in the union" and refer to aprobationer as someone who has not yet joined theunion, apparently because the placement on the senioritylist occurs at the same time the employee is obligated tojoin the Union.The General Counsel alleges that the letter of March 5and the testimony show that Berini was discharged be-cause he was not a member of the Union. My interpreta-tion of the letter's awkward usage is that it is not relatedto membership or lack of union membership but that it isthe common parlance used to describe an employee whodoes not yet have the protection of the just cause provi-sions of the collective-bargaining agreement and may bedischarged before the end of the probationary period.Thus, I do not believe that the evidence supports a find-ing that Berini was terminated for lack of union member-ship in violation of Section 8(a)(3).CONCLUSIONS OF LAW1. Glover Bottled Gas Corp. is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2. Local 282, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act.3. By suspending its drivers, platform men, and serv-icemen because they refused to cross a picket line estab-lished at Glover Bottled Gas Corp. by employees ofSuburban Corporation represented by Local 282, Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Respondent violatedSection 8(a)(3) and (1) of the Act.4. By informing its drivers, platform men, and service-men that they would be discharged if they refused tocross a picket line established at Glover Bottled GasCorp. by the employees of Suburban Corporation repre-sented by Local 282, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Respondent violation Section 8(a)(1) of theAct.5. By discharging John Berini because he refused tocross a picket line established by the employees of Sub-urban Corporation represented by Local 282, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America, Respondent violatedSection 8(a)(3) and (1) of the Act.6. By informing John Berini that Respondent wouldgive him an unfavorable reference because he filedcharges with the Board, Respondent violated Section8(a)(1) of the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.8. No other violations of the Act were committed.THE REMEDYHaving found that Glover Bottled Gas Corp. engagedin certain unfair labor practices, I shall recommend thatit be ordered to cease and desist therefrom and that ittake certain affirmative action to effectuate the policiesof the Act. GLOVER BOTTLED GAS CORP.145Respondent should be ordered to expunge the suspen-sions from the records of those employees who were un-lawfully suspended. If any of the discriminatees havebeen counseled or assessed with any other form of disci-plinary action as a result of having been unlawfully sus-pended, Respondent should be ordered to restore saiddiscriminatees to the status they would have otherwiseoccupied.Respondent should be ordered to offer immediate andfull reinstatement to John Berini and to make him wholefor lost earnings. Loss of earnings shall be computed asprescribed in F. W Woolworth Company, 90 NLRB 289(1950), plus interest as set forth in Isis Plumbing & Heat-ing Co., 138 NLRB 716 (1962); and Florida Steel Corpora-tion, 231 NLRB 651 (1977).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 16The Respondent, Glover Bottled Gas Corp., Patcho-gue, New York, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Suspending its employees because they refuse tocross a lawful picket line established at Glover BottledGas Corp. by employees of Suburban Corp. representedby Local 282, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America.(b) Discharging its employees because they refuse tocross a lawful picket line established at Glover BottledGas Corp. by employees of Suburban Corp. representedby Local 282, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America.(c) Informing its employees that they will be dis-charged if they refuse to cross the lawful picket line es-tablished at Glover Bottled Gas Corp. by SuburbanCorp. employees represented by Local 282, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America.(d) Interfering with employees' access to Board proc-esses by threatening employees with reprisals for filingunfair labor practice charges.'6 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of anyright guaranteed them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the purpose of the Act:(a) Expunge the suspensions from the records of thoseemployees who were unlawfully suspended because theyrefused to cross the lawful picket line established atGlover Bottled Gas Corp. by employees of SuburbanCorp. represented by Local 282, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, and restore said discriminatees tothe status they would otherwise have occupied.(b) Offer immediate and full reinstatement to JohnBerini to his former position of employment, dismissing,if necessary, anyone who may have been hired to per-form the work that he was doing on the date that he wasterminated or, if his former position does not exist, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of pay he may have suffered as aresult of the discrimination, in the manner set forthabove in the section entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its shop copies of the attached noticemarked "Appendix.""' Copies of said notice, on formsprovided by the Regional Director for Region 29, afterbeing duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges violations of theAct not found herein.1? In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."GLOVER BOTLED GAS CORP. 145